Citation Nr: 1821348	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for a depressive disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2017, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  In February 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the October 2017 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran notified the Board that he did not want another hearing.  See March 7, 2018, hearing related document.  Thus, the Board will proceed with the appeal as to the above-referenced issue.

At his October 2017 hearing, the Veteran testified that he is unable to work due to his service-connected disabilities.  The issue of a TDIU is, therefore, raised by the record and included in the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay, but this claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran was awarded compensation for aggravation of his depressive disorder under 38 U.S.C. § 1151.  He asserts that the award of 20 percent is arbitrary, and he is entitled to a 70 percent disability rating as the vast majority of his symptoms are related to a June 7, 2013, injury incurred while participating in VA Compensated Work Therapy (CWT), including a recent relapse into substance abuse.  The Veteran has also asserted that he is unable to work as a result of his depressive disorder and his median nerve injury of the left upper extremity.

Post service treatment records show that the Veteran endorsed a long history of alcohol abuse that began following the death of his mother in 1977 and continued through service.  See May 2014 VA mental health examination.  He also reported a history of mental health treatment prior to his injury, to include through VA in 2011.  Id.  VA treatment records note that the Veteran participated in at least one inpatient treatment, one outpatient treatment, and 5 detoxification programs for alcohol abuse.  See June 26, 2014, outpatient mental health assessment.  The record, however, is silent with regard to post-service treatment of any kind prior to June 17, 2013.  At present, only VA treatment records dated from June 2013 to July 2014 have been obtained, as well as private treatment records from Megan Whitman, M.D. of Valley Medical Group dated from June 2013 to February 2014.

Additionally, the Veteran reported at his October 2017 hearing that he had an appointment with a VA psychiatrist the next day.

On remand, the RO should acquire all outstanding mental health treatment records for the Veteran dated prior to June 2013 and after July 2014.  His VA Vocational Rehabilitation filed, as well as updated treatment records from Megan Whitman, M.D., should also be obtained.

The Veteran was afforded a VA mental health examination in May 2014.  The examiner found that the Veteran's depressive symptoms resulting from his injury appeared to be significantly interfering with social functioning.  The examiner noted that evidence for this conclusion is based on the Veteran's account that symptoms of depression are the result of his inability to engage in physical activities as well as chronic pain and associated sleep problems.

Because the 2014 VA examiner did not have access to the Veteran's previous mental health treatment records, the Board finds that a remand is required in order to obtain a sufficient medical opinion.

On remand, a VA examination is also needed to determine the extent to which the Veteran's service-connected disabilities impact his ability to obtain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that informs him of what evidence he must show to support a claim for a TDIU rating.  He should also be asked to complete and return a VA Form 21-8940.

2.  Ask the Veteran to identify all private medical care providers that treated him for his depressive disorder prior to June 7, 2013.  Then, make arrangements to obtain all records that he adequately identifies.

3.  Make arrangements to obtain the Veteran's complete VA treatment records dated both prior to June 2013 and subsequent to July 2014, to include from the Northampton, Bedford, Worcester, and West Roxbury VA treatment facilities. 

4.  Make arrangements to obtain the Veteran's complete treatment records from Megan Whitman, M.D. of Valley Medical Group, dated since February 2014.

5.  Make arrangements to obtain the Veteran's complete VA Vocational Rehabilitation file.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected depressive disorder.  The appropriate DBQ should be filled out for this purpose, if possible.  

The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

(a)  The examiner is asked to determine the baseline level of disability of the Veteran's depressive disorder prior to his injury that occurred on June 7, 2013.  

(b)  The examiner should also determine the level of disability of the Veteran's depressive disorder subsequent to his injury that occurred on June 7, 2013.  

This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the frequency, severity, and duration of his psychiatric symptoms, prior to and subsequent to June 7, 2013.  

With respect to the medical evidence of record dated subsequent to June 7, 2013, the examiner should specifically consider the VA treatment records dated from June 2013 to July 2014, as well as private treatment records from Megan Whitman, M.D. of Valley Medical Group dated from June 2013 to February 2014.

The examiner should also address the Veteran's assertion that the June 7, 2013 injury caused a relapse into substance abuse.  Of note, a treatment record from Megan Whitman, M.D. dated June 13, 2013, shows that the Veteran's sobriety date was November 28, 2012.  A June 26, 2014, VA treatment record contains the Veteran's report that he intentionally relapsed (drank a quart of vodka a day for seven days) in order to be readmitted to NHM.

A complete rationale should be provided for all opinions given.

7.  Schedule the Veteran for an appropriate VA examination(s) to evaluate the issue of entitlement to a TDIU. The claims file, including a complete copy of this remand, must be made available to the examiner for review. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected depressive disorder and median nerve injury of the left upper extremity status post carpal tunnel release with surgical scar, particularly with respect to his ability to obtain and maintain employment. 

A complete rationale should be provided for all opinions given.

8.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




